NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Katrin Venter on 03/05/2021.
The application has been amended as follows: 
	In the claims: 

Claim 1, line 4, delete “the least one bond” and replace it with -- the bond --. 

	Claim 4, lines 2 and 3, delete “a metal, a metal alloy, or a polymer.” and replace it 

	Replace the last two claims numbered as 24:
“24. (New) The abrasive of claim 22 wherein the bond material includes a metal selected from nickel, copper, tin, or any combination thereof.
24. (New) The abrasive article of claim 23, wherein the bond material includes a first layer and a second layer overlying the first layer, and the bond material comprises nickel.”
With: 

  25. (New) The abrasive article of claim 23, wherein the bond material includes a first layer and second layer overlying the first layer, and the bond material comprises nickel. --.

Reasons for Allowance
Claims 1, 4-10, 12-16, 18-20, and 22-25 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest an abrasive article comprising: a substrate, abrasive particles coupled to the substrate by a bond material; and a coating overlying at least a portion of the bond material, wherein the coating comprises a fluorinated poly (p-xylylene) polymer, wherein the substrate comprise a wire. Additionally, the prior art do not disclose or suggest a method of forming an abrasive article, comprising: providing a substrate having abrasive particles coupled to a surface of the substrate by a bond material, wherein the substrate comprises a wire; applying a coating by vapor deposition, wherein the coating overlies the bond material and abrasive particles, wherein the coating comprises a fluorinated poly (p-xylylene) polymer.  

Applicant’s amendment to independent claims 1 and 18 incorporating the allowable subject matter of the substrate being a wire has overcome the previous rejection of independent claims, and has placed the claims in condition for allowance. Although wire saw or dicing tools in the shape of a wire, having abrasive particles 
Further search did not result in any references anticipating or rendering either claim 1 or 18 obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731